Citation Nr: 0408233	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  99-18 585	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hiatal hernia.

4.  Entitlement to service connection for a heart disability.

5.  Whether new and material evidence has been received to 
reopen a service connection claim for a low back disorder.

6.  Entitlement to a compensable rating for tonsillitis and 
cervical adenopathy.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




WITNESSES AT HEARINGS ON APPEAL

Appellant, Spouse, and B.B.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1999 and September 2001 rating 
decisions by the No. Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
September 2003, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  

The Board notes that in December 2001 the veteran was 
notified that the attorney he had appointed was no longer 
authorized to represent claimants before VA.  He was also 
informed that he had the right to appoint another 
representative.  As no apparent action has been taken as to 
this matter, the veteran is considered unrepresented in this 
appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




FINDINGS OF FACT

1.  In a February 1998 decision the Board denied reopening a 
service connection claim for a back disorder, essentially 
based upon a finding that there was no new evidence linking a 
back disability to service.

2.  Evidence added to the record since the February 1998 
determination includes new evidence indicating that the 
veteran's present back disability began during active 
service, and thus bears directly and substantially upon the 
specific matter under consideration; it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and a claim of 
entitlement to service connection for a low back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Although the veteran was not 
notified of the VCAA as it applied to his new and material 
evidence claim, in light of the favorable determination to 
reopen his claim the Board finds he is not prejudiced by this 
decision.

The duty to assist provisions of the VCAA do not apply until 
a previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  Regulations implementing the VCAA include a new 
definition of new and material evidence.  However, that 
provision applies only to petitions to reopen filed on or 
after August 29, 2001.  Hence, it does not apply in the 
instant case.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  [As was noted, an amended version of 
38 C.F.R. § 3.156(a) is effective only for claims filed on or 
after August 29, 2001.]

In a February 1998 decision the Board denied reopening a 
service connection claim for a back disorder, essentially 
based upon a finding that there was no new evidence linking a 
back disability to service.  The veteran did not appeal the 
determination and it became final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2003).  

The Board finds that the evidence added to the claims file 
since February 1998 includes new evidence which bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The evidence includes private medical opinions dated in 
August 1999 and September 2000 indicating that the veteran's 
present low back disorder began during active service.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the credibility of evidence must be presumed 
for the purpose of deciding whether it is new and material.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As that 
evidence was not of record at the time of the last final 
decision and as it addresses directly the basis for the prior 
denial of the veteran's claim, it is "new and material" and 
the claim must be reopened.




ORDER

The claim of entitlement to service connection for a low back 
disorder is reopened.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The VCAA and the implementing regulations apply in 
the instant case.  Although the veteran was notified of the 
VCAA as it pertained to his service connection claims for 
major depression, hiatal hernia, and a heart disorder, a 
review of the record indicates he has not been adequately 
notified of the VCAA as it applies to the remaining claims on 
appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  The Board also notes that the veteran's major 
depression, hiatal hernia, and heart disorder claims are 
"inextricably intertwined" with the appellate issue of 
entitlement to service connection for PTSD.  The Court has 
held that two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision 
cannot be rendered unless both issues have been considered.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

As to the veteran's service connection claim for PTSD, the 
veteran reported various stressor events including that he 
experienced rocket and mortar attacks during service in 
Vietnam.  Although the veteran has not provided sufficient 
information to attempt verification of the incidents in which 
he claimed to have been fired upon by an enemy while on guard 
duty and to have witnessed dead and wounded soldiers, the 
Board finds his claim of having experienced rocket and mortar 
attacks is a stressor event that may be verified by review of 
service department records.  Therefore, additional 
development is required prior to appellate review.

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) 
(2003).  Section 4.125(a) of 38 C.F.R. incorporates the 4th 
edition of the DSM-IV as the governing criteria for 
diagnosing PTSD.  

VA law also provides that if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

As to the veteran's service connection claim for a low back 
disorder, the Board notes that a June 1971 service medical 
report shows that the veteran complained of back pain that 
had persisted over several months.  The examiner, however, 
stated there was no evidence of any orthopedic pathology.  VA 
examination in March 1972 revealed no evidence of any active 
disease process.  Private medical records dated in 
October 1980 noted the veteran had sustained injuries, 
including to the low back, in a June 1980 vehicle accident.  
Although private medical records dated in August 1999 and 
September 2000 indicate the veteran's present low back 
disorder began during active service, the reports did not 
provide the rationale upon which these opinions were based.  
Therefore, the Board finds additional development is required 
as to this matter.

Records also show the veteran was recently awarded Social 
Security Administration (SSA) disability benefits.  The Court 
has held that where there is notice the veteran is receiving 
SSA disability benefits VA has a duty to acquire a copy of 
the decision granting such benefits and the supporting 
medical documents.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 372-3 (1992).  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to his claims.  

2.  The RO should obtain for the record 
copies of any available records 
associated with the veteran's claim for 
SSA disability benefits.  

3.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment received for the issues 
on appeal.  The RO should obtain complete 
copies of the medical records (not 
already in the claims folder) from all 
identified sources.  

4.  The veteran should also be requested 
to provide additional information 
clarifying the events and approximate 
dates of his claimed stressors.  The RO 
should inform the veteran of which 
evidence he is to provide and what 
evidence VA will attempt to obtain.

5.  The RO should make another attempt to 
verify the veteran's claimed stressor 
events in Vietnam from the Marine Corps 
Historical Center, History and Museums 
Division, Building 58, Washington Navy 
Yard, Washington, DC 20374-0580.  If 
unable to provide such information, they 
should be asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  

6.  The RO should review the record and 
make specific determinations, based on 
the complete record, as to whether the 
veteran engaged in combat with the enemy 
and as to which specific stressor events, 
if any, have been verified.  In reaching 
these determinations, the RO should 
address any credibility questions raised 
by the record.  The veteran should be 
notified of these determinations and 
afforded the opportunity to respond.

7.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to whether it is as likely as not that 
he has a psychiatric disorder (under DSM-
IV criteria) related to any verified 
events in service.  The examiner should 
be informed of the RO's determinations as 
to whether the veteran engaged in combat 
with the enemy and of any verified events 
in this case.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinion given 
and should reconcile the opinion with the 
other medical evidence of record.

8.  The veteran should be scheduled for 
an orthopedic examination for an opinion 
as to whether it is as likely as not that 
a present low back disorder was incurred 
in or aggravated by active service.  The 
claims folder must be available to, and 
reviewed by, the examiner.  The 
examiner's attention is directed to a 
June 1971 service medical report showing 
that the veteran complained of back pain 
that had persisted over several months; a 
VA examination in March 1972; private 
medical records dated in October 1980 
which note that the veteran had sustained 
injuries, including to the low back, in a 
June 1980 vehicle accident; and private 
medical records dated in August 1999 and 
September 2000 which indicate that the 
veteran's present low back disorder began 
during active service.  The examiner 
should provide a complete rationale for 
any opinion given and should reconcile 
the opinion with the other medical 
evidence of record.

9.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  The RO must consider all 
applicable laws and regulations, 
including 38 U.S.C.A. § 1154.  Whether or 
not any additional evidence or 
information is received, the RO should 
re-adjudicate the claims remaining on 
appeal.  If the benefits sought remain 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



